OFFICE ACTION
Allowance Subject Matter
Claims 1-8 and 11-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 9,881,908 to Lin et al, does not anticipate or suggest such limitations as: “a surface treatment layer disposed on an exposed region of the second redistribution layer that is exposed from the second insulating layer, wherein the first heat dissipation layer does not cover the surface treatment layer in a thickness direction” (as applied to Claim 1); and “wherein the heat dissipation layer has a second surface opposite to the first surface and side surfaces connecting the first surface and the second surface, and wherein the second surface and the side surfaces are in contact with the at least one of the second insulating layer and the passivation layer” (as applied to Claim 20), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 10/24/2019, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
February 17, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815